DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda Patent No. US 11,222,743.
	Regarding claim 1, Yoneda discloses a multilayer coil component comprising: 
an element body [Fig. 1, 12] having a plurality of stacked insulator layers [Fig. 2, Layers of L as shown] and having an outer surface provided with a recessed portion [Fig. 1, the recessed portion is inherently there for mounting the electrodes 14a and 14b]; 
a coil [Fig. 2, coil L] disposed in the element body; and 
a terminal electrode [Fig. 2, terminal electrodes 14a and 14b] connected to the coil [as shown in Fig. 11] and disposed in the recessed portion [Figures show that the electrodes 14a and 14b are mounted in the recessed portion of the element body 12], wherein the recessed portion is defined by a bottom surface and a side surface extending in a depth direction of the recessed portion over the outer surface and the bottom surface [Fig. 1, the recessed portion of the body 12 comprises the space where the bottom surface and the side surface of the electrodes mount on], 
the terminal electrode has a first surface facing the bottom surface and a second surface facing the side surface [Fig. 1, the terminal electrode 14a, 14b  
a connection region where a compound of elements constituting the element body and a metal component are mixed is exposed to the second surface [Fig. 1, all the regions between the side walls of the element body and the side longer surface of the electrode; all the regions between top/bottom surface of the recessed portion and the top/bottom surface of the electrode].
	Regarding claim 2, Yoneda discloses that the connection region is exposed to the second surface positioned in both end portions of the terminal electrode in a direction in which the plurality of insulator layers are stacked [this connection region/space is between the longer surface of the terminal and the side wall of the element body].
	Regarding claims 3 and 4, Yoneda discloses that the connection region is exposed to the first surface [this connection region is between the top/bottom surface of the electrode and the bottom surface of the recessed portion].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836